Citation Nr: 1215183	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  10-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility to receive a transfer of educational benefits under Chapter 33, United States Code. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel









INTRODUCTION

The Veteran had active duty in the United States Army from April 1988 to June 1988, from September 1991 to January 1992, and from January 2005 to March 2006, with prior and subsequent service in the Army National Guard.  The appellant is the Veteran's dependent son.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 decision at the Education Office of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied basic eligibility to receive a transfer of educational benefits under Chapter 33, United States Code. 

In his appeal, received in June 2010, the appellant indicated that he desired a hearing before a Traveling Veterans Law Judge.  However, in a statement received by VA in August 2011, it was indicated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2011).  Accordingly, the Board will proceed without further delay.

The Veteran's claim of entitlement to a benefits payment rate in excess of 60 percent, and educational benefits in excess of 12 months, under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code, is the subject of a separate Board decision.  


FINDING OF FACT

The service department is not shown to have approved the Veteran's request for a transfer of educational benefits.



CONCLUSION OF LAW

The criteria for basic eligibility to receive a transfer of educational benefits under Chapter 33, United States Code, have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West Supp. 2011); 38 C.F.R. §§ 21.9550, 21.9570 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he is entitled to a transfer of educational benefits under Chapter 33, United States Code, from the Veteran.  He argues that the Veteran's periods of service, and the period of educational assistance allowed, were incorrectly calculated.  

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770 (2011).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under Chapter 33 and can transfer up to the full 36 months of his or her entitlement to a dependent.  38 C.F.R. §§ 21.9550, 21.9570.  A transferor may not transfer an amount of entitlement that is greater than the entitlement he or she has available at the time of transfer.  38 C.F.R. § 21.9570.  

The RO's October 2009 decision shows that the RO stated that it denied the appellant's claim because, "the Army hasn't indicated that your parent has been approved for the transferability program."  In the May 2010 statement of the case, the RO further stated that the Department of Defense (DoD), not VA, determines eligibility to the Post 9-11 GI Bill transfer of entitlement provision, and that DoD records did not reflect that the Veteran transferred Post 9-11 GI Bill entitlement to a dependent.  

The evidence includes "Veterans Information Solution" printouts, dated in October 2009, and in January and May of 2010, which all state "No Transfer of Entitlement Information."  A FET Master Record for the appellant, dated in October 2009, notes "Certificate of Eligibility: N" (indicating "no" or "none").  It further states, "No entitlement data found," and "No award periods found."  

The appellant has not submitted any evidence to show that the Veteran ever received approval of a transfer request for educational benefits on behalf of the appellant from the service department.  Nor has he shown that the Veteran ever requested a transfer of educational benefits on his behalf that met the criteria at 38 C.F.R. § 21.9570(d).  Consequently, the appellant has not presented evidence in support of his claim.  See 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim); Jones v. Shinseki, 23 Vet. App. 382, 391 (2009) ("Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim").   

In summary, the service department is not shown to have approved a request from the Veteran for a transfer of educational benefits to the appellant.  The service department's findings on such matters are conclusive and binding on VA.  See e.g., Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, the appellant's only recourse lies within the relevant service department, not VA.  See e.g., Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

For the foregoing reasons, the appellant is not eligible for a transfer of benefits under the Post-9/11 GI Bill.  His claim for these benefits must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent that he argues that the Veteran's periods of service, and the period of educational assistance allowed, were incorrectly calculated, as he has not shown the threshold requirements of basic eligibility, these are "downstream" issues which need not be discussed.  

As a final matter, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program. 38 C.F.R. § 21.9510 (2011).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180  (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


